Citation Nr: 0020743	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  99-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury of the feet and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1948 to May 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for residuals of a cold injury to the feet and 
hands.


FINDINGS OF FACT

1.  The veteran complains of current numbness and pain in his 
feet, hands and fingers.

2.  The veteran underwent a right pantalar fusion procedure 
in April 1997.

3.  The veteran reports that he suffered a cold injury to his 
feet and hands during combat service in the Korean War.  

4.  In an April 2000 letter, a VA Medical Center physician 
provided a nexus opinion connecting the veteran's current 
bilateral feet and hands condition to his history of extreme 
cold exposure during active military service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a cold injury of the feet and hands is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals, hereinafter the Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran has submitted evidence of a current bilateral 
foot and hand disability.  The veteran testified during his 
February 2000 Travel Board hearing that cold weather causes 
pain in his hands and feet.  VA outpatient treatment records 
from June 1998 reflect the veteran's complaints of numbness 
in both hands.  Additionally, VA inpatient treatment records 
show that in April 1997 the veteran had a history of gout 
flares involving both feet and wrists, chronic pain of the 
feet and hands, and underwent a right pantalar fusion.  The 
Board finds that this is sufficient evidence of a current 
disability of the feet and hands.

The record also contains competent evidence that the veteran 
sustained a cold injury of the hands and feet in service.  
The veteran testified during his Travel Board hearing that he 
had combat service in Korea, and that in November 1950 his 
right hand was wounded by enemy fire and was bleeding 
profusely.  He reported that the only way he could stop the 
bleeding, before he received medical attention, was to expose 
his hands to the extreme subzero weather conditions existing 
at that time.  He stated that his hands were frostbitten 
because of these conditions.  He also stated that his feet 
were frostbitten because of prolonged cold weather exposure 
and because the cold weather came on unexpectedly in November 
1950 while his unit was still wearing summer uniforms.  He 
further testified that after he was medically evacuated from 
the front lines, he was treated for his cold injuries at an 
aid station in Korea, followed by continued treatment in 
Japan and back in the United States, until his service 
discharge in 1952.  The veteran is not competent to make a 
medical diagnosis of frostbite.  He is, however, competent to 
testify about an inservice injury.  Thus, a cold injury 
involving pain of the feet and hands is within the veteran's 
purview.  

The Board also finds that sufficient evidence of a nexus 
between the veteran's current condition and an inservice 
disease or injury exists in the record.  In an April 2000 
letter, a VA Medical Center physician referred to the 
veteran's combat service at Chosin Reservoir during the 
Korean War, and stated that, "[t]he majority of his 
musculoskeletal complaints are most likely related to his 
combat injuries and his history of extreme cold exposure."  
The Board finds that this is sufficient evidence of a nexus 
between his current feet and hands condition and his active 
duty service.   

Based on the foregoing evidence, the Board finds that the 
veteran has submitted a well-grounded claim for service 
connection for residuals of a cold injury of the feet and 
hands.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
Caluza, supra.  


ORDER

The claim of entitlement to service connection for residuals 
of a cold injury of the feet and hands is well grounded.  To 
this extent only, the appeal is granted.

REMAND

Because the claim of entitlement to service connection for 
residuals of a cold injury of the feet and hands is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed on the veteran's service connection claim.  In 
particular, the Board acknowledges that a VA doctor, to whom 
the veteran refers during his Travel Board hearing as his 
current treating physician, has provided an opinion that the 
veteran's musculoskeletal problems are most likely related to 
his combat injuries and extreme cold exposure during service.  
However, the record does not include the treatment records 
from this physician concerning the veteran's residual cold 
injury.  Furthermore, the veteran testified during his Travel 
Board hearing that at least two other VA physicians have 
treated him for his cold weather injuries to his hands and 
feet and that, according to the veteran, they have also 
associated his current foot and hand condition to his 
inservice cold weather exposure.  Those VA records are not 
associated with the claims file.   

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to this claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  The RO should request all VA medical 
records for the veteran's treatment, 
which have not already been associated 
with the claims file, from January 1997 
to the present.   

2.  The RO should schedule the veteran 
for a VA examination of his feet and 
hands.  The examiner should identify the 
nature of the veteran's current bilateral 
hand condition and current bilateral foot 
condition.  Furthermore, the examiner 
should provide an opinion, referencing 
the medical and factual evidence on 
record, as to whether there is any 
disability of the hands and/or feet that 
is at least "as likely as not" due to 
an inservice cold injury.  The claims 
folder should be made available to the 
examiner.  

3.  After completion of the VA 
examination, the RO should readjudicate 
the veteran's claim for service 
connection for residuals of a cold injury 
of the feet and hands.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to develop additional 
evidence.  No inferences are to be drawn therefrom.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999); see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991 & Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




